—In an action, inter alia, to recover damages for wrongful death, the plaintiff appeals from an order of the Supreme Court, Nassau County (DiNoto, J.), dated January 21, 1997, which denied her motion for summary judgment.
*503Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that the existence of triable issues of fact precluded an award of summary judgment on the issue of liability (see, CPLR 3212 [b]). Bracken, J. P., Thompson, Pizzuto and Florio, JJ., concur.